                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                               SOUTH BEND DIVISION

 JEROME DERRELL ROBERTSON,

                      Plaintiff,

                      v.                          CAUSE NO.: 3:18-CV-586-JD-MGG

 CAPTAIN FLEECE,

                     Defendant.

                                   OPINION AND ORDER

       Jerome Derrell Robertson, a prisoner without a lawyer, filed an amended

complaint. A filing by an unrepresented party “is to be liberally construed, and a pro se

complaint, however inartfully pleaded, must be held to less stringent standards than

formal pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007)

(quotation marks and citations omitted). Nevertheless, pursuant to 28 U.S.C. § 1915A,

the court must review the merits of a prisoner complaint and dismiss it if the action is

frivolous or malicious, fails to state a claim upon which relief may be granted, or seeks

monetary relief against a defendant who is immune from such relief.

       On July 28, 2018, while Robertson was on suicide watch at the Grant County Jail,

he alleges he told Captain Todd Fleece he was suicidal. In response, Captain Fleece

removed him from the suicide observation cell and put him in cell 1-C, “the drunk

tank” where he remained until July 30, 2018, when he was released from the jail.

In medical cases, the question is whether the defendant was deliberately indifferent to

the plaintiff’s serious medical need. Estelle v. Gamble, 429 U.S. 97 (1976). A medical need
is “serious” if it is “one that has been diagnosed by a physician as mandating treatment

or one that is so obvious that even a lay person would easily recognize the necessity for

a doctor’s attention.” Greeno v. Daley, 414 F.3d 645, 653 (7th Cir. 2005). Here, given that

Robertson was on suicide watch and reporting that he continued to be suicidal, he has

plausibly stated a claim against Captain Fleece for denying him medical treatment by

taking him off suicide watch.

       In addition, Robertson alleges Captain Fleece did not issue him a stacker bunk,

mattress, or personal hygiene kit. He does not say whether anyone else issued him any

of those items. He does not say whether Captain Fleece or someone else at the Grant

County Jail is responsible for issuing those items to inmates. He does not say whether

he asked anyone else for those items. He does not say whether Captain Fleece ordered

that he not receive those items. He does not say what hygiene items he needed but did

not have. He does not explain where or how he slept for the two nights before he was

transferred back to the custody of the Indiana Department of Correction. As written, the

amended complaint does not contain sufficient facts to state a plausible claim with

regard to the bunk, mattress, or hygiene kit.

       A complaint must contain sufficient factual matter to “state a claim that is

plausible on its face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007). “A claim

has facial plausibility when the pleaded factual content allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (citing Twombly, 550 U.S. at 556). “Factual allegations must

be enough to raise a right to relief above the speculative level, on the assumption that


                                              2
all the allegations in the complaint are true (even if doubtful in fact).” Twombly, 550 U.S.

at 555 (quotation marks, citations and footnote omitted). “[W]here the well-pleaded

facts do not permit the court to infer more than the mere possibility of misconduct, the

complaint has alleged—but it has not shown—that the pleader is entitled to relief.’”

Iqbal, 556 U.S. at 679 (quotation marks and brackets omitted). Thus, “a plaintiff must do

better than putting a few words on paper that, in the hands of an imaginative reader,

might suggest that something has happened to her that might be redressed by the law.”

Swanson v. Citibank, N.A., 614 F.3d 400, 403 (7th Cir. 2010) (emphasis in original).

       Finally, Robertson alleges he was not allowed to shower while in the “drunk

tank” for two nights and three days. However, he has not alleged he had a specific need

to shower and limiting inmates to weekly showers is not a constitutional violation. Jaros

v. Illinois Dep’t of Corr., 684 F.3d 667, 671 (7th Cir. 2012). Therefore this allegation does

not state a claim.

        For these reasons, the court:

       (1) GRANTS Jerome Derrell Robertson leave to proceed against Captain Todd

Fleece in his individual capacity for compensatory damages for denying him medical

care from July 28, 2018, to July 30, 2018, by removing him from suicide observation and

putting him in cell 1-C, “the drunk tank” with other mentally ill inmates in violation of

the Eighth Amendment;

       (2) DISMISSES all other claims;




                                               3
       (3) DIRECTS the clerk and the United States Marshals Service, as required by 28

U.S.C. § 1915(d), to issue and serve process with a copy of this order and the Amended

Complaint (ECF 11) on Captain Todd Fleece at the Grant County Jail; and

       (4) ORDERS, pursuant to 42 U.S.C. § 1997e(g)(2), Captain Todd Fleece to

respond, as provided for in the Federal Rules of Civil Procedure and N.D. Ind. L.R. 10-

1(b), only to the claim for which the plaintiff has been granted leave to proceed in this

screening order.

       SO ORDERED on January 24, 2019.

                                                 s/JON E. DEGUILIO
                                                 JUDGE
                                                 UNITED STATES DISTRICT COURT




                                             4
